Appeal from an award of death benefits under the Workmen’s Compensation *903Law. Deceased employee suffered a severe injury to his left arm. While he was in a hospital being treated for it, an infection and gangrene set in and an amputation became necessary. On the morning of the proposed operation decedent either jumped or fell from a hospital window and sustained further severe injuries. The attending physician testified that the infection in the arm was the cause of death and that it had been lighted up and fanned by the later injuries. There was also medical proof and the State Industrial Board has found that the injuries to the arm caused him to suffer an abnormal mental reaction and derangement which in turn was the cause of his either jumping or falling from the window. The Board found his death to be the result of the original injury. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.